Title: Thomas L. McKenney to James Madison, 4 August 1828
From: McKenney, Thomas L.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                August 4. 1828
                            
                        
                         
                        This is the first time I have commenced a direction of any thing to Montpellier with feelings other than
                            those of pleasure. But however painful, the obligation I feel to maintain, in your eyes, that same position which
                            justified you in conferring upon me a responsible Govt appointment, will lead me to justify myself & especially
                            to you, when the character which bore me to yr confidence is assailed. In the present case, I should have said, not a word, had not the attacks in the Telegraph been apparently sustained by Mr Cutt’s note.
                            This gave the thing an air of respect which, without it, it could not have had. I am even to this moment of the opinion
                            that Mr Cutts never would have assumed the ground he has, were he not deceived by a man in the
                            2d Auditors office who will never forgive me for my attempts at vindicating the principles & labors of yr
                            administration at its most critical period, & who was one of the Hansonites of our
                            Town. Apart from such a man as this, I must still hope Mr C, would have viewed matters in my
                            case, at least as he has viewed them in every other, & I have never required more.
                        With my best wishes to Mrs Madison, and for a long continuance of health to you both, & happiness,
                            allow me to subscribe myself with sincere & grateful respect Yr Ob St
                        
                        
                            
                                Tho: L: McKenney
                            
                        
                    